Exhibit 10.16

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the “Amendment”) is entered into this 2nd day of
November, 2005, by and between Prentiss Properties Acquisition Partners, L.P., a
Delaware limited partnership (“Landlord”), and SigmaTel, Inc., a Delaware
corporation (“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement (the
“Lease”) dated July 29, 2004, whereby Landlord leased to Tenant certain premises
consisting of 72,824 square feet of Net Rentable Area (the “Original Premises”)
consisting of the entire first, second and third floors of the C Wing of the
building known as Two Barton Skyway (the “Building”) located at 1601 South
Mo-Pac Expressway, Austin, Texas 78746;

WHEREAS, on or about March 4, 2005, pursuant to Section 3.06 of the Lease,
Tenant leased the Must Take Premises (as defined in the Lease) consisting of
21,512 square feet of Net Rentable Area located on the first floor of the D Wing
of the Building, thereby expanding the Original Premises and resulting in a
total of 94,336 square feet of Net Rentable Area (the “Original Premises”, as
used hereafter in this Amendment shall mean the Original Premises of 72,824
square feet of Net Rentable Area as increased by the 21,512 square feet of Net
Rentable Area of the Must Take Premises); and

WHEREAS, as of the First Expansion Premises Commencement Date (as hereinafter
defined), Landlord and Tenant have agreed to expand the Original Premises by
adding 24,882 square feet of Net Rentable Area located on the second floor of
the D Wing of the Building (the “First Expansion Premises”), and further desire
to extend the Term of the Lease and otherwise amend the Lease.

NOW, THEREFORE, for and in consideration of the mutual terms and conditions
expressed herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Rentable Area of Premises.

A. Effective as of the earlier of (i) substantial completion of the leasehold
improvements to be completed in the First Expansion Premises (as determined in
accordance with Section 3.02 of the Lease), or (ii) September 1, 2006 (the
earlier of such dates being referred to herein as the “First Expansion Premises
Commencement Date”), the Original Premises shall be expanded by the addition of
the First Expansion Premises, thereby resulting in a total of 119,218 square
feet of Net Rentable Area of the Premises (as hereinafter defined). All
references in the Lease to the “Premises” from and after the First Expansion
Premises Commencement Date shall mean the Original Premises and the First
Expansion Premises. The floor plan for the First Expansion Premises is attached
hereto as Exhibit A-1 and is made a part of the Lease for all purposes.

B. Effective as of November 1, 2007 (the “Second Expansion Premises Commencement
Date”), the Premises shall be expanded by the addition of 25,220 square feet of
Net Rentable Area located on the third floor of the D Wing of the Building (the
“Second Expansion Premises”), thereby resulting in a total of 144,438 square
feet of Net Rentable Area of the Premises. All references in the Lease to the
“Premises” from and after the Second Expansion Premises Commencement Date shall
mean the Original Premises, the First Expansion Premises and the Second
Expansion Premises. The floor plan for the Second Expansion Premises is attached
hereto as Exhibit A-2 and is made a part of the Lease for all purposes. The
First Expansion Premises and the Second Expansion Premises are referred to
herein collectively as the “Expansion Premises”.

 

1



--------------------------------------------------------------------------------

2. Term. Notwithstanding anything contained in Section 1.01G or any other
provision of the Lease to the contrary, the Expiration Date of the Lease with
respect to the Premises is hereby extended to be August 31, 2013, and the Term
of the Lease, notwithstanding anything contained in Section 1.01H or any other
provision of the Lease to the contrary, unless the Lease is sooner terminated as
provided therein, shall continue through 11:59 p.m. on the Expiration Date of
August 31, 2013. Pursuant to the foregoing, the “Term” of the Lease, with
respect to both the Original Premises and the Expansion Premises, shall be
coterminus.

3. Rent.

A. Base Rent payable for the Original Premises shall continue to be paid in
accordance with the terms of the Lease, including the Base Rent rates and
adjustments set forth therein, as amended by this Paragraph 3, through
December 31, 2011. Commencing on January 1, 2012, the Base Rent rate payable for
the Original Premises shall be adjusted to be equal to the Base Rent rate then
payable for the Expansion Premises, and on January 1st of each year during the
Term thereafter, the Base Rent rate for the Original Premises shall increase at
the rate of $0.50 per square foot of Net Rentable Area of the Original Premises.
Base Rent for the Original Premises is more fully set forth below:

 

Dates

   Annual Base Rent    Monthly Base Rent    Base Rent per Square Foot per
Annum of Net Rentable Area
of the Original Premises

First Premises Expansion Commencement Date- 10/31/07

   $ 1,202,784.00    $ 100,232.00    $ 12.75

11/01/07-10/31/09

   $ 1,297,120.00    $ 108,093.33    $ 13.75

11/01/09-12/31/11

   $ 1,391,456.00    $ 115,954.66    $ 14.75

1/01/12-12/31/12

   $ 1,627,296.00    $ 135,608.00    $ 17.25

1/01/13-8/31/13

   $ 1,674,464.00    $ 139,538.66    $ 17.75

B. Commencing on the First Expansion Premises Commencement Date, and continuing
to, but not including, January 1, 2007, Base Rent for the First Expansion
Premises shall be $354,568.50 per annum ($29,547.38 per month based upon $14.25
per square foot per annum of Net Rentable Area of the First Expansion Premises),
and such Base Rent for the First Expansion Premises shall be added to the Base
Rent then payable by Tenant for the Original Premises. Base Rent for the First
Expansion Premises is more fully set forth in Paragraph 3D below.

C. Commencing on the Second Expansion Premises Commencement Date, and continuing
to, but not including, January 1, 2008, Base Rent for the Second Expansion
Premises shall be $371,995.00 per annum ($30,999.58 per month based upon $14.75
per square foot per annum of Net

 

2



--------------------------------------------------------------------------------

Rentable Area of the Second Expansion Premises), and such Base Rent for the
Second Expansion Premises shall be added to the Base Rent then payable by Tenant
for the remainder of the Premises. Base Rent for the Second Expansion Premises
is more fully set forth in Paragraph 3D below.

D. On January 1st of each year during the Term, the Base Rent rate for the
Expansion Premises then constituting a portion of the Premises shall increase at
the rate of $0.50 per square foot of Net Rentable Area of such Expansion
Premises per year, and the Base Rent for the Expansion Premises then
constituting a portion of the Premises shall be calculated by multiplying the
Base Rent rate then in effect pursuant to this Paragraph 3D by the number of
square feet of Net Rentable Area of the Expansion Premises then constituting a
portion of the Premises. Commencing on the First Expansion Premises Commencement
Date, Base Rent for the Expansion Premises then constituting a portion of the
Premises shall be as set forth below (which Base Rent shall be added to the Base
Rent then payable by Tenant for the Original Premises as set forth in Paragraph
3A above):

 

Dates

   Annual Base Rent     Monthly Base Rent    Base Rent per Square Foot per
Annum of Net Rentable Area
of the Expansion Premises

First Premises Expansion Commencement Date- 12/31/06

   $ 354,568.50 1   $ 29,547.38    $ 14.25

1/01/07- 10/31/07

   $ 367,009.50     $ 30,584.13    $ 14.75

11/01/07-12/31/07

   $ 739,004.50 2   $ 61,583.71    $ 14.75

1/01/08-12/31/08

   $ 764,055.50     $ 63,671.29    $ 15.25

1/01/09-12/31/09

   $ 789,106.50     $ 65,758.88    $ 15.75

1/01/10-12/31/10

   $ 814,157.50     $ 67,846.46    $ 16.25

1/01/11-12/31/11

   $ 839,208.50     $ 69,934.04    $ 16.75

1/01/12-12/31/12

   $ 864,259.50     $ 72,021.63    $ 17.25

1/01/13-8/31/13

   $ 889,310.50     $ 74,109.21    $ 17.75

--------------------------------------------------------------------------------

1 This amount reflects Base Rent for the First Expansion Premises only;
provided, however, Base Rent for the First Expansion Premises shall not be added
to the Base Rent then payable by Tenant for the Original Premises until such
time as the First Expansion Premises Date occurs.

2 This amount (and all other amounts subsequent to this amount in this table)
reflect Base Rent for the entire Expansion Premises.

 

3



--------------------------------------------------------------------------------

E. The first installment of Base Rent for the First Expansion Premises, as set
forth in this Paragraph 3, shall be due and payable on or before the First
Expansion Premises Commencement Date. Additional installments of Base Rent for
the Expansion Premises then constituting a portion of the Premises, in addition
to the installments of Base Rent for the Original Premises, shall be payable
monthly thereafter through the Expiration Date in accordance with the terms of
the Lease, as amended by this Paragraph 3.

4. Tenant’s Share. Tenant’s Share, as set forth in Section 1.01K of the Lease,
shall be recalculated as of the First Expansion Premises Commencement Date and
Second Expansion Premises Commencement Date in accordance with Section 5.04 of
the Lease, and Tenant’s Share is stipulated to be as follows:

 

  A. 60.94% from and after the First Expansion Premises Commencement Date
through the date preceding the Second Expansion Premises Commencement Date
(calculated by dividing 119,218, the total number of square feet of Net Rentable
Area of the Premises as of the First Expansion Premises Commencement Date, by
195,639, the total number of square feet of Net Rentable Area of the Building as
of the First Expansion Premises Commencement Date).

 

  B. 73.83% from and after the Second Expansion Premises Commencement Date
through the Expiration Date (calculated by dividing 144,438, the total number of
square feet of Net Rentable Area of the Premises as of the Second Expansion
Premises Commencement Date, by 195,639, the total number of square feet of Net
Rentable Area of the Building as of the Second Expansion Premises Commencement
Date).

5. Improvements.

A. Landlord hereby grants Tenant (i) a total allowance equal to $20.00 per
square foot of Net Rentable Area of the First Expansion Premises (“Tenant’s
First Expansion Allowance”), and (ii) a total allowance equal to $16.50 per
square foot of Net Rentable Area of the Second Expansion Premises (“Tenant’s
Second Expansion Allowance”) to be used towards the payment of any and all hard
and soft costs incurred by or on behalf of Tenant in connection with the
construction, installation and/or modification of the leasehold improvements to
be completed in the First Expansion Premises and Second Expansion Premises,
respectively, including, but not limited to, architectural fees, mechanical,
electrical and preliminary design fees and construction management fees. In
addition to Tenant’s First Expansion Allowance and Tenant’s Second Expansion
Allowance (collectively, “Tenant’s Allowance”), Landlord hereby grants Tenant an
additional allowance up to a total of $5.00 per square foot of Net Rentable Area
of the Expansion Premises (the “Additional Allowance”) to be used towards the
payment of additional costs incurred by Tenant solely in connection with the
construction, installation and/or modification of the leasehold improvements to
be completed in the First Expansion Premises which exceed Tenant’s First
Expansion Allowance, which Additional Allowance shall be funded pursuant to
Paragraph 5B below.

B. Tenant’s Allowance (and the Additional Allowance with respect to the First
Expansion Premises only) shall only be available to Tenant during the period
commencing on the date of the full execution of this Amendment and terminating
ninety (90) days after the First Expansion Premises Commencement Date, after
which period, any unused portion of Tenant’s Allowance (and the Additional
Allowance with respect to the First Expansion Premises only) shall be
unavailable to Tenant and shall

 

4



--------------------------------------------------------------------------------

remain the property of Landlord. Landlord shall have no obligation to fund any
portion of the Additional Allowance unless and until the entire amount of
Tenant’s First Expansion Allowance has been funded in accordance with this
Paragraph 5B. Landlord shall pay portions of Tenant’s Allowance and the
Additional Allowance (once Tenant’s First Expansion Allowance has been fully
funded) from time to time within thirty (30) days following Landlord’s receipt
of a request for funding of a portion of Tenant’s Allowance or the Additional
Allowance, as applicable, together with lien releases and waivers, invoices
detailing the costs of improvements requested by Tenant and such other
documentation as Landlord may reasonably require for the costs of leasehold
improvements to be reimbursed by Tenant’s request of a portion of Tenant’s
Allowance or the Additional Allowance, as applicable.

C. Notwithstanding anything contained in the Lease or this Amendment to the
contrary, the full amount of the Additional Allowance utilized for the payment
of additional costs incurred by Tenant solely in connection with the
construction, installation and/or modification of the leasehold improvements to
be completed in the First Expansion Premises and funded by Landlord to Tenant
pursuant to Paragraph 5B above shall be added to the Base Rent due and payable
by Tenant under the Lease for the entire Premises and amortized on a
straight-line basis (based upon an interest rate of ten percent (10%) per annum)
over the Term beginning on the First Expansion Premises Commencement Date and
continuing through the Expiration Date. Tenant shall have no right to request or
apply the funding of any portion of Tenant’s Allowance (or the Additional
Allowance with respect to the First Expansion Premises only) allocated to one
(1) portion of the Expansion Premises to any portion of Tenant’s Allowance (or
the Additional Allowance with respect to the First Expansion Premises only)
allocated to any other portion of the Expansion Premises.

D. The leasehold improvements to be completed in the Expansion Premises shall be
constructed and installed in accordance with plans and specifications, cost
allocations and other requirements (collectively, the “Plans”) mutually agreed
upon by Landlord and Tenant. Tenant shall not be allowed to construct or install
any portion of such leasehold improvements unless and until Landlord and Tenant
have mutually agreed upon the Plans therefor. Landlord shall not be obligated to
make, and Tenant shall not be authorized to make, any additional improvements or
alterations to the Expansion Premises except as contemplated in this Amendment
or as provided in, and in accordance with, the Lease.

6. Security Deposit. On or before the First Expansion Premises Commencement
Date, Tenant shall deliver to Landlord an additional $1,000,000.00 letter of
credit (to supplement the existing $500,000.00 letter of credit (collectively,
the “Security Deposit”)) issued by a national banking association and in form
and substance reasonably satisfactory to Landlord. The term “Security Deposit”
as used in the Lease and this Amendment shall refer to the Security Deposit
defined in this Paragraph 6 for all purposes. Notwithstanding anything contained
in the Lease to the contrary, so long as no Event of Default has occurred and is
continuing on the First Expansion Premises Commencement Date and on each
anniversary of the First Expansion Premises Commencement Date thereafter, then
the Security Deposit shall be reduced by $375,000.00 per year beginning on the
fourth (4th) anniversary of the First Expansion Premises Commencement Date and
continuing annually thereafter until the Security Deposit is reduced to $0.00.

7. Lease Provisions.

A. Rider No. 2 (Extension Option) is hereby deleted from the Lease in its
entirety.

B. Tenant hereby waives its Right of First Opportunity (set forth in Rider No. 3
to the Lease) and Right of First Refusal (set forth in Rider No. 4 to the Lease)
with respect to the First Expansion Premises.

 

5



--------------------------------------------------------------------------------

C. Landlord is currently negotiating a lease with Intel Corporation, a Delaware
corporation (“Intel”), for certain premises consisting of the entire fourth
floor of the C and D Wings of the Building (collectively, the “Intel Space”),
which Intel Space comprises a portion of the space referenced in Tenant’s Right
of First Opportunity and Right of First Refusal. Tenant hereby consents to the
leasing of the Intel Space to Intel, and hereby further agrees to subordinate
its Right of First Opportunity and Right of First Refusal with respect to such
Intel Space to the right of Intel to lease such Intel Space from Landlord.
Notwithstanding anything to the contrary contained herein, in the event the
lease between Landlord and Intel for the Intel Space is not consummated, then
Tenant’s Right of First Opportunity and Right of First Refusal with respect to
the Intel Space shall immediately cease to be subordinate to the right of Intel
to lease such Intel Space, and Tenant shall thereafter have all of its rights
with respect to such Right of First Opportunity and Right of First Refusal with
respect to the Intel Space, under the same conditions as if Tenant’s Right of
First Opportunity and Right of First Refusal had never been waived.

8. Extension Option. Commencing on the date of the execution of this Amendment
by Landlord and Tenant, Tenant shall have the right to extend the Term of the
Lease with respect to the Premises pursuant to the terms and conditions of the
extension option set forth on Exhibit B attached hereto and by this reference
made a part hereof.

9. Tenant’s Permitted Use. Section 1.01Q of the Lease is hereby amended by
adding the following to the end of Section 1.01Q: “Notwithstanding anything
contained in this Section 1.01Q or elsewhere in the Lease to the contrary,
Tenant shall be permitted to use the Premises for computer-aided semiconductor
design and development”.

10. Governing Law. This Amendment shall be governed in all respects by the laws
of the State of Texas.

11. Amendment. The Lease, as hereby amended, is hereby ratified and confirmed
and shall continue in full force and effect.

12. Capitalized Terms. All capitalized terms not otherwise defined herein shall
have the meanings ascribed to said terms in the Lease.

13. Counterparts. The parties hereto may execute this Amendment in one or more
identical counterparts, all of which when taken together will constitute one and
the same instrument. Copied or telecopied signatures may be attached hereto and
shall have the same binding and legal effect as original signatures.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.

LANDLORD:

 

Prentiss Properties Acquisition Partners, L.P.,

a Delaware limited partnership

By:  

Prentiss Properties I, Inc., a Delaware

corporation, general partner

  By:  

/s/ William J. Reister

  Name:   William J. Reister   Title:   Vice President   By:  

/s/ Christopher M. Hipps

  Name:   Christopher M. Hipps   Title:   Executive Vice President

TENANT:

 

SigmaTel, Inc., a Delaware corporation By:  

/s/ Ross Goolsby

Name:   Ross Goolsby Title:   CFO

 

7



--------------------------------------------------------------------------------

EXHIBIT A-1

Floor Plan of First Expansion Premises

[Attach Floor Plan]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

Floor Plan of Second Expansion Premises

[Attach Floor Plan]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Extension Option

Tenant shall have the right to extend the term of the Lease following the
Expiration Date (as extended) (the “Original Term”) for one (1) period of five
(5) years (the “Extension Term”), upon and subject to the following terms and
conditions:

1. If Tenant so elects to extend the Original Term for the Extension Term,
Tenant shall give written notice thereof to Landlord not later than ten
(10) months prior to the expiration of the Original Term. Upon receipt of such
written notice by Landlord, Landlord and Tenant shall follow the procedure set
forth in Paragraph 2 of this Exhibit B. If Landlord and Tenant agree upon the
Fair Market Value Rate, or if the Fair Market Value Rate is decided by the
procedures set forth in Paragraph 2 of this Exhibit B, the Lease, subject to the
provisions of this Exhibit B, shall be automatically extended for the Extension
Term with the same force and effect as if the Extension Term had been originally
included in the Original Term, upon the same terms and conditions as in the
Lease, except that (a) the Base Rent shall be as set forth in Paragraph 4 below,
and (b) the terms of the Lease, as amended by this Amendment, relating to any
leasehold improvements, shall be of no force or effect and Tenant shall be
deemed to accept the Premises in its “as is” condition, unless Landlord and
Tenant mutually agree upon an improvement or refurbishment allowance.

2. Within thirty (30) days after receipt of Landlord’s written notice of
Tenant’s election to extend, Landlord shall advise Tenant of the applicable Fair
Market Value Rate for the Premises for the Extension Term. Tenant, within thirty
(30) days after the date on which Landlord advises Tenant of the applicable Fair
Market Value Rate for the Extension Term, shall either (i) give Landlord final
binding written notice (“Binding Notice”) of Tenant’s exercise of its option, or
(ii) if Tenant disagrees with Landlord’s determination of the Fair Market Value
Rate, provide Landlord with written notice of rejection (the “Rejection Notice”)
which notice shall include the rate which Tenant believes is the Fair Market
Value Rate. If Tenant fails to provide Landlord with either a Binding Notice or
Rejection Notice within such thirty (30) day period, Tenant’s extension option
shall be null and void and of no further force and effect. If Tenant provides
Landlord with a Binding Notice, Landlord and Tenant shall enter into the Renewal
Amendment (as hereinafter defined) upon the terms and conditions set forth
herein. If Tenant provides Landlord with a Rejection Notice, then within five
(5) business days of receipt of the Rejection Notice, Landlord shall submit to
Tenant the names of three qualified real estate brokers. Within five
(5) business days of receipt of the names of the qualified real estate brokers,
Tenant will select one of the three brokers. The broker selected by Tenant shall
select either Landlord’s rate or Tenant’s rate and that rate shall be deemed to
be the Fair Market Value Rate for the purposes of this Exhibit B. In order to be
“qualified,” each of the three brokers submitted by Landlord to Tenant shall
have at least ten (10) years of leasing experience in commercial leases in the
suburban office market of Austin, Texas.

3. Tenant’s right to extend the Original Term for the Extension Term, at
Landlord’s sole option, shall be of no force or effect if either at the time of
exercise of the extension option, or at the time of commencement of the
Extension Term, either (a) Tenant (as opposed to any assignee or subtenant other
than an assignee or subtenant permitted under Section 8.03 of the Lease) is not
in occupancy of eighty percent (80%) of the entire Premises leased from time to
time pursuant to the Lease, as amended by this Amendment, or (b) an Event of
Default, or any event which with the giving of notice, the passage of time or
both would constitute an Event of Default if uncured, has occurred and is
outstanding under this Lease.

4. Base Rent for the Premises for the Extension Term shall be an amount equal to
ninety-five percent (95%) of the Fair Market Value Rate (as determined by the
procedure set forth in Paragraph 2

 

B-1



--------------------------------------------------------------------------------

of this Exhibit B), multiplied by the Net Rentable Area of the Premises. For
purposes hereof the “Fair Market Value Rate” means the arms length fair market
annual rental rate per square foot of Net Rentable Area of the Premises (taking
into account the “as is” condition of the Premises, all rent concessions and
inducements), for a comparable lease term to comparable tenants for space of
comparable size in comparable buildings with comparable quality of finish out in
the Austin, Texas suburban area.

5. Upon the exercise by Tenant of its option in respect of the Extension Term,
the term “Term”, as otherwise defined and used in the Lease, shall mean the
Term, as extended for the Extension Term, and the term “Expiration Date”, as
otherwise defined and used in the Lease, shall mean the date of expiration of
the Extension Term. If Tenant is entitled to and properly exercises its
extension option, Landlord shall prepare an amendment (the “Renewal Amendment”)
to reflect changes in the Base Rent, Term of the Lease, Expiration Date and
other appropriate terms. The Renewal Amendment shall be sent to Tenant within a
reasonable time after receipt of the Binding Notice.

6. Any termination, cancellation or surrender of the Lease shall terminate any
right of extension for the Extension Term in respect of the portion of the
Premises as to which this Lease is terminated, canceled or surrendered.

7. Time shall be of the essence with respect to the exercise by Tenant of its
option under this Exhibit B.

 

B-2